Exhibit 10.1




SEVENTY SEVEN ENERGY INC.
2016 PERFORMANCE INCENTIVE COMPENSATION PLAN


ARTICLE I
INTRODUCTION AND ESTABLISHMENT OF PLAN
The Board has approved the Seventy Seven Energy Inc. 2016 Performance Incentive
Compensation Plan (this “Plan”), effective as of March 9, 2016 (the “Effective
Date”), in order to enable certain executives of the Company to have the
opportunity to earn performance-based cash compensation for the 2016 calendar
year. The Awards under this Plan for each Participant shall be in lieu of the
annual target bonus awards the Committee would otherwise grant during the 2016
calendar year under the Company’s Amended and Restated 2014 Incentive Plan.

ARTICLE II
DEFINITIONS
As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
2.1    Achievement Level. A percentage calculated in accordance with Appendix A
that represents the level of achievement of the Company’s performance goals set
forth in Appendix A for each Quarter.
2.2    Annual Compensation. A Participant’s annualized base salary as in effect
on the Effective Date.
2.3    Annual Target Incentive Award. The target incentive opportunity assigned
to a Participant for the Plan Year, which shall be equal to 150% of the
Participant’s Annual Compensation.
2.4    Award. The right to earn a cash incentive payment under this Plan for
each Quarter, subject to the achievement of performance measures and the other
terms and conditions set forth in this Plan.
2.5    Award Agreement. A written, including in electronic form, notice to a
Participant setting forth the terms, conditions and limitations applicable to an
Award.
2.6    Board. The Board of Directors of the Company.
2.7    Cause. If the Participant is party to an Employment Agreement, the
meaning in such Employment Agreement; or, if the Participant is not party to an
Employment Agreement or if the Employment Agreement does not define “Cause”,
then for purposes of this Plan, the Company or, if applicable, the wholly-owned
subsidiary that employs the Participant, will have Cause to terminate the
Participant’s employment by reason of any of the following; provided, however,
that




--------------------------------------------------------------------------------





determination of whether one or more of the following elements has been met
under this Plan shall be in the reasonable discretion of the Committee:
(a)    the Participant’s willful and continued failure to perform substantially
his or her duties with the Company and its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness);
(b)    the Participant’s willful engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or any
of its affiliates; or
(c)    the Participant’s material breach of any obligation under any agreement
between the Company or any of its affiliates and the Participant.
For purposes of this definition, no act or failure to act on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon lawful authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.
2.8    Code. The Internal Revenue Code of 1986, as amended from time to time.
2.9    Committee. The Compensation Committee of the Board.
2.10    Company. Seventy Seven Energy Inc. or its successor.
2.11    Disability. If the Participant is party to an Employment Agreement, the
meaning in such agreement; or, if the Participant is not a party to an
Employment Agreement or the Employment Agreement does not define “Disability,”
then for purposes of this Plan, Disability means a disability that entitles the
Participant to benefits under the Company’s long-term disability plan, as may be
in effect from time to time, as determined by the plan administrator of the
long-term disability plan.
2.12    Employment Agreement. An employment agreement entered into between the
Participant and the Company or a wholly-owned subsidiary of the Company that is
in effect as of the termination date of the Participant’s employment with the
Company and its subsidiaries and affiliates.
2.13    Participant. Each of the Company’s Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, and Senior Vice President and each
of the Presidents of the Company’s wholly-owned subsidiaries.
2.14    Plan Year. The 2016 calendar year.
2.15    Quarter. Each calendar quarter during the Plan Year (January 1—March 31
(“First Quarter”), April 1—June 30 (“Second Quarter”), July 1—September 30
(“Third Quarter”) and October 1—December 31 (“Fourth Quarter”)).




--------------------------------------------------------------------------------





2.16    Quarterly Payment Date. The second regularly scheduled payroll pay date
following the end of each Quarter.
2.17    Quarterly Target Incentive Award. A Participant’s Annual Target
Incentive Award multiplied by 25%.
2.18    SSO. Seventy Seven Operating LLC or its successor.
ARTICLE III
ELIGIBILITY
3.1    Participants. Each Participant will be notified of his Award under this
Plan by delivery of an Award Agreement in the form determined by the Committee,
the terms and conditions of which need not be the same. Except as otherwise
provided in Section 4.2, a Participant must remain employed with the Company or
a wholly-owned subsidiary of the Company until the applicable Quarterly Payment
Date to be entitled to receive the payment for that Quarter under the Award.
3.2    Achievement Level. The Achievement Level shall be determined by the
Committee in its reasonable discretion following the end of each Quarter.
ARTICLE IV
PAYMENT OF AWARDS
4.1    Amount of Quarterly Awards. The amount of an Award earned by a
Participant for a Quarter shall be determined by the Committee following the
last day of such Quarter and shall be an amount equal to the product of the
Participant’s (i) Quarterly Target Incentive Award and (ii) the Achievement
Level for the applicable Quarter.
4.2    Termination of Employment.
(a)    If a Participant’s employment with the Company and its subsidiaries and
affiliates terminates prior to the Quarterly Payment Date for the Fourth Quarter
and the Participant is party to an Employment Agreement that addresses the
payment, if any, of a target bonus in the event of a termination of employment
during the Plan Year, then the terms of the Employment Agreement shall govern
any remaining payments under an Award with respect to such Participant due to
his termination. For the avoidance of doubt, the Award is the Company’s annual
“target bonus” for the 2016 calendar year and shall be treated as such under an
Employment Agreement.
(b)    If (i) a Participant is not a party to an Employment Agreement or the
Participant is a party to an Employment Agreement that does not address the
payment, if any, of a target bonus in the event of a termination of employment
during the Plan Year and (ii) the Participant’s employment with the Company and
its subsidiaries and affiliates terminates prior to the Quarterly Payment Date
for the Fourth Quarter, if such termination of employment:




--------------------------------------------------------------------------------





(i)
is not by the Company without Cause or due to the Participant’s death or
Disability, then the Participant shall not be entitled to, and shall forfeit the
right to, any Award or Awards that are paid after the Participant’s termination
date; or

(ii)
is by the Company without Cause or due to the Participant’s death or Disability,
then the Participant (or the Participant’s estate in the event of his or her
death) shall receive the amount payable under the Award, if any, on the
Quarterly Payment Date(s) occurring after the Participant’s termination date as
if he or she was employed by the Company on such dates on the same basis as
Participants who are employed by the Company on such Quarterly Payment Date(s).

4.3    Payment Form and Date. An amount earned under this Plan for a Quarter, if
any, shall be paid to a Participant (or, if applicable, his estate, in the event
of death) on the Quarterly Payment Date for the Quarter in the form of a lump
sum cash payment; provided, however, that the Committee retains the full and
exclusive power under this Plan to accelerate or delay any Quarterly Payment
Date, but in no event shall any such accelerated or delayed date be more than
thirty (30) days from the Quarterly Payment Date.
4.4    SSO. All obligations under this Plan are the obligations of both the
Company and SSO.
ARTICLE V
SUCCESSOR TO COMPANY
For purposes of this Article V, the term “Company” shall mean both the Company
and SSO.
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The terms “Company” and “SSO” as used in this Plan, shall mean
the Company and SSO, respectively, as hereinbefore defined and any successor or
assignee to the business or assets which by reason hereof becomes bound by this
Plan.
ARTICLE VI
AMENDMENT AND TERMINATION
Notwithstanding anything to the contrary in this Plan, the Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that no amendment, modification, suspension or termination that would
adversely affect the rights of any Participant shall be made without the consent
of such Participant.




--------------------------------------------------------------------------------






ARTICLE VII
PLAN ADMINISTRATION
7.1    Administration. Subject to the provisions hereof, this Plan shall be
administered and interpreted by the Committee. The Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to make factual and legal
determinations and to adopt such rules, regulations and guidelines for carrying
out this Plan as it may deem necessary or proper. The Committee may, in its sole
discretion, amend or modify an Award in any manner at any time; provided,
however, that any such amendment or modification does not adversely affect the
rights of any Participant without such Participant’s consent. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to further this Plan purposes. Any decision of the
Committee in the interpretation and administration of this Plan shall lie within
its sole discretion and shall be final, conclusive and binding on all parties
concerned. No person shall be entitled to a payment with respect to an Award
under this Plan unless the Committee determines, in its sole discretion, that
such person is entitled to payment.
ARTICLE VIII
MISCELLANEOUS
8.1    Employment Status. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company (or its
subsidiaries) to terminate any Participant’s employment or other service
relationship with the Company (or its subsidiaries) at any time, nor confer upon
any Participant any right to continue in the capacity in which he is employed or
otherwise serves the Company (or its subsidiaries).
8.2    Unfunded Plan Status. All payments pursuant to this Plan shall be made
from the general funds of the Company or SSO and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company or SSO as a result of
participating in this Plan. Notwithstanding the foregoing, the Company or SSO
may (but shall not be obligated to) create one or more grantor trusts, the
assets of which are subject to the claims of the Company’s and SSO’s creditors,
to assist it in accumulating funds to pay its obligations under this Plan.
8.3    Taxes. The Company (or its subsidiaries) may withhold and deduct from any
payments made or to be made under this Plan all federal, state, local and other
taxes as may be required pursuant to any law or governmental regulation or
ruling.
8.4    Section 409A. The payments to be made pursuant to this Plan are intended
to be “short-term deferrals” exempt from Section 409A of the Code and the
guidance promulgated thereunder (“Section 409A”), and this Plan shall be
construed and interpreted accordingly. The Company (and its subsidiaries) makes
no representation, warranty or indemnity regarding the tax




--------------------------------------------------------------------------------





consequences of the compensation and benefits provided under this Plan for
purposes of Section 409A. If any taxes or penalties under Section 409A are
imposed on a Participant as a result of any compensation received pursuant to
this Plan, such Participant will be solely responsible for such taxes or
penalties, and the Company (and its subsidiaries) will not be liable for such
taxes or penalties.
8.5    Validity and Severability. The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
8.6    Anti-Alienation of Benefits. No amount to be paid hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiary.
8.7    Governing Law. To the extent not otherwise governed by mandatory
provisions of the Code or the securities laws of the United States, the
validity, interpretation, construction and performance of this Plan shall in all
respects be governed by the laws of Oklahoma, without reference to principles of
conflicts of law.
IN WITNESS WHEREOF, Seventy Seven Energy Inc. and Seventy Seven Operating LLC
have caused this Seventy Seven Energy Inc. 2016 Performance Incentive
Compensation Plan to be executed by its duly authorized officer this 9th day of
March 2016, but effective as of Effective Date.
 
 
SEVENTY SEVEN ENERGY INC.
 
 
 
 
By:
/s/ Karl Blanchard
 
Name:
Karl Blanchard
 
Title:
Chief Operating Officer
 
 
 
 
 
SEVENTY SEVEN OPERATING LLC
 
 
 
 
By:
/s/ Karl Blanchard
 
Name:
Karl Blanchard
 
Title:
Chief Operating Officer



